Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over CN 106376314A (newly cited). CN 106376314A discloses a planting base which includes coal slag, pig manure and cow dung. (See the first full paragraph on page 7 of the English translation). CN 106376314A also discloses in the fourth full paragraph on page 3 of the English translation that the composition may include superphosphate. The difference between the composition disclosed by CN 106376314A, and that recited in applicant’s claim 1, is that CN 106376314A does not disclose that the manure should be present in an amount of 45% by weight and the coal slag in an amount of 35% by weight. It would be obvious to provide the coal slag in an amount of 35% by weight and the manure in an amount of 45% by weight in the composition of CN 106376314A. One of ordinary skill in the art would be motivated to do so, since it would be within the level of skill of one of ordinary skill in the art to determine a suitable or optimum amount of the manure and coal slag in the composition. Regarding claim 2, CN 106376314A also discloses at the aforementioned passages that the composition may include bagasse.
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The terms “preferably” and “such as” render the scope of the claim vague and indefinite, since it is not clear as to whether the limitations following such terms would be positively recited, or would be merely examples of a broader genus.
Claims 3, 9 and 10 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Keith Walker, can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/WAYNE A LANGEL/Primary Examiner, Art Unit 1736